United States Court of Appeals
                     For the First Circuit


No. 16-1901

  KEVIN O'CONNOR; CHRISTOPHER O'CONNOR; JAMES ADAM COX; MICHAEL
                     FRASER; ROBERT MCNALLY,

                     Plaintiffs, Appellants,

                               v.

         OAKHURST DAIRY; DAIRY FARMERS OF AMERICA, INC.,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on March 13, 2017, is
amended as follows:

     On page 26, line 12: "purely legal question" is replaced
with "a purely legal question"

     On   page 26, lines     23-24:  "corporate entities and
partnership" is replaced     with "corporate and partnership
entities"